DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Office Action is in response to claims filed on 2/11/2021. Claims 1-20 are pending and ready for examination.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments

Applicant’s arguments are moot based on a new prior art rejection comprising Ranjan (US201900324786) as detailed below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6, 9 - 15 and 18 are rejected under 35 USC 102(a)(2) as being anticipated by Ranjan (US 2019/0324786)
Regarding claim 1, Ranjan discloses a method comprising (Ranjan; 
see e.g. Abstract “ ... an application running on one or more Virtual Machines (VMs) ... receiving instructions to re-deploy the application from the one or more VMs to a container environment ...”):
receiving, from an agent executing in a virtual machine, network information associated with the virtual machine, the virtual machine to be migrated to a container, wherein the container comprises an isolated execution environment managed by a container orchestration system (Ranjan; 
see e.g., [0020] “ ... a manifest file containing information regarding an application running on more VMs. The manifest file information ... include application topology, credentials, and configuration details”
see e.g. [0028] “ ... VM workload topology in including infrastructure elements (e.g., compute , storage, and network ), application, configuration details ... Application data manager may also be used to orchestrate ...”
see e.g. Fig. 8B “Installed VM agent, Discovers application and infrastructure details like configuration, network topology, storage etc.”
see e.g. [0022] “ ...  re-deploy the application from the one or more VMs to a container environment  ... some applications have specific network topology criteria or other resource-based criteria ...”
see e.g. [0045] “ ... a migration agent in each of the one or more VMs after receiving instructions to re-deploy the application and prior to deploying the application on the container environment. The migration agent can, in some implementations, ready data for migration from the VM infrastructure to the container environment ... the use of a virtual infrastructure mover, which may be in the form of a module responsible for migrating VM-based workloads to a container in a selected cloud ... an extended  multiple cloud platform APO to migrate a workload ...”
see e.g. [0014] “ ... the term “container” can, for example, refer to operating-system level virtualization in which a kernel or other mechanism allows for multiple isolated user space instances. Such instances can, for example, be referred to as containers, partitions, virtualization engines (“VEs”), jails ... Such containers can, in some implementations, include additional isolation mechanisms that can provide resource management features to limit the impact of the container’s activities on other containers”
see e.g. Fig, 6, Step 106 “Discover Based on Information in the Manifest File, Application consumption attributes of storage, computer, and network resources consumed by a workload of the application”):
generating,  by a processing device, a container networking configuration in view of the network information associated with the virtual machine, the container networking configuration to provide network access to processes migrated from the virtual machine to the container (Ranjan;
see e.g. [0029] “  ... creating a corresponding container topology and application containers”
see e.g. [0030] “ ... container topology ... topology manager may be used to assist in service requests to provision a container infrastructure ... container  topology creator may be utilized which can create (or translated) VM topology into container topology ...”
see e.g. [0031]); and
providing the container networking configuration to  the container orchestration system, the container orchestration system to apply  the container networking configuration to the container to provide network access to the processes migrated to the container from the virtual machine (Ranjan;
see e.g. Fig. 8C;
see e.g. Fig. 1, Step 110 “Copy Configuration details from the Manifest File To The Containerized Application”
see e.g. Fig. 1 “Migrate, Based on Information in the Manifest File And The Discovered Application Consumption Attributes, Stateful Data To the Containerized Application”
see e.g. [0035] “Certain implementations do not just migrate an application running on a VM to a container environment, but additional moves the application with its state ... applications are migrated such that they can run on the container environment as if they can run in their old sate on the VM
see e.g.  Fig. 1, Step 114, Validate the Containerized Application Functionality
see e.g. [0037] “ validating that stateful data was successfully migrated to the containerized application).
Regarding claim 2, Ranjan discloses the method of claim 1, further comprising:
configuring a secondary network for the container in view of the container orchestration system and the container networking configuration( Ranjan, A new or equivalently a secondary network is inherently created in view of the configuring a network topology (e.g. port) for the container to accommodate the migration of the VM;
see e.g. [0075] “Service configuration details like port number”
see e.g. [0030] “ ... spec: ports: containerPort:  ...”
see e.g. Fig. 8B “Installed VM agent, Discovers application and infrastructure details like configuration, network topology, storage etc.”) 
Regarding claim 6,    Ranjan discloses the method of claim 1, wherein the network information comprises at least one of: an Internet protocol table, firewall configuration rules, or a network interface configuration (Ranjan; 
see e.g. [0030] “ ... spec: ports: containerPort:  ...”)
.
Regarding claim 9, Ranjan discloses a system comprising: 
a memory (Ranjan;  see e.g. [0090] “ ... a memory resource ...” see e.g. [0095]); and
a processing device operatively coupled to the memory (Ranjan;  see e.g. [0090] “ ... a processing resource ...” see e.g. ]0094]), the processing device to: 
receive, by an agent executed by the processing device, an indication that a virtual machine is to be migrated to a container, wherein the container comprises an isolated execution environment managed by a container orchestration system (Ranjan; [0045]
see e.g. Fig. 1, Step 104  “ ... receive instructions to re-deploy the Application from the one or more VMS to a container environment”
see e.g. [0022] “ ...  re-deploy the application from the one or more VMs to a container environment  ... some applications have specific network topology criteria or other resource-based criteria ...”
see e.g. [0045] “ ... a migration agent in each of the one or more VMs after receiving instructions to re-deploy the application and prior to deploying the application on the container environment. The migration agent can, in some implementations, ready data for migration from the VM infrastructure to the container environment ... the use of a virtual infrastructure mover, which may be in the form of a module responsible for migrating VM-based workloads to a container in a selected cloud ... an extended  multiple cloud platform APO to migrate a workload ...”
see e.g. [0014] “ ... the term “container” can, for example, refer to operating-system level virtualization in which a kernel or other mechanism allows for multiple isolated user space instances. Such instances can, for example, be referred to as containers, partitions, virtualization engines (“VEs”), jails ... Such containers can, in some implementations, include additional isolation mechanisms that can provide resource management features to limit the impact of the container’s activities on other containers”);
in response to receiving the indication, retrieve, by the agent, network information associated with the virtual machine, the network information corresponding to a networking configuration of the virtual machine (Ranjan;
see e.g., [0020] “ ... a manifest file containing information regarding an application running on more VMs. The manifest file information ... include application topology, credentials, and configuration details”
see e.g. [0028] “ ... VM workload topology in including infrastructure elements (e.g., compute , storage, and network ), application, configuration details ... Application data manager may also be used to orchestrate ...”
see e.g. Fig, 6, Step 106 “Discover Based on Information in the Manifest File, Application consumption attributes of storage, computer, and network resources consumed by a workload of the application”
see e.g. Fig. 8B “Installed VM agent, Discovers application and infrastructure details like configuration, network topology, storage etc.”); and
forward, by the agent, the network information associated with the virtual machine to a networking migration controller, the networking migration controller to generate, in view of the network information of the virtual machine, a container networking configuration to be applied to the container to provide network access to the virtual machine within the container (Ranjan;
see e.g. Fig. 8B ;
see e.g. [0029] “  ... creating a corresponding container topology and application containers”
see e.g. [0030] “ ... container topology ... topology manager may be used to assist in service requests to provision a container infrastructure ... container  topology creator may be utilized which can create (or translated) VM topology into container topology ...”
see e.g. [0031]).
Regarding claim 10,  Ranjan discloses the system of claim 9, wherein the network information comprises at least one of: an Internet protocol table, a firewall configuration, or a network interface configuration 
see e.g. [0030] “ ... spec: ports: containerPort:  ...”)).
Regarding claim 11,  Ranjan dicloses the system of claim 9, wherein the migration controller is further to provide the container networking configuration to a container orchestration system (Ranjan; 
see e.g. Fig. 8A, 8B)
Regarding claim 12,  Ranjan discloses the system of claim 9, wherein the container networking configuration provides network access to at least one process migrated from the virtual machine to the container (Ranjan; 
see e.g. [0035] “Certain implementations do not just migrate an application running on a VM to a container environment, but additional moves the application with it state ... applications are migrated such that they can run on the container environment as if they are running in their old sate on the VM)
Regarding claim 13,    Ranjan discloses The system of claim 9, wherein the agent continuously retrieves and forwards the network information of the virtual machine to the networking migration controller (Ranjan; The migration agent taught by Ranjan performs actions controlled by a processor and logic and inherently performs its task on a continuous basis as see e.g. [0001] “ ... new workloads are continuously being created, deployed , and consumed for applications via such virtual infrastructure).

Regarding claim 14, Ranjan discloses a non-transitory computer-readable storage medium including instructions that, when executed by a processing device, cause the processing device to (Ranjan; see e.g. [0091], see e.g. 0095] “ ... a non-transitory machine readable storage medium ...”):
receive, from an agent executing in a virtual machine, network information associated with the virtual machine, the virtual machine to be migrated to a container, wherein the container comprises an isolated execution environment managed by a container orchestration system (Ranjan; 
see e.g., [0020] “ ... a manifest file containing information regarding an application running on more VMs. The manifest file information ... include application topology, credentials, and configuration details”
see e.g. [0028] “ ... VM workload topology in including infrastructure elements (e.g., compute , storage, and network ), application, configuration details ... Application data manager may also be used to orchestrate ...”
see e.g. Fig. 8B “Installed VM agent, Discovers application and infrastructure details like configuration, network topology, storage etc.”
see e.g. [0022] “ ...  re-deploy the application from the one or more VMs to a container environment  ... some applications have specific network topology criteria or other resource-based criteria ...”
see e.g. [0045] “ ... a migration agent in each of the one or more VMs after receiving instructions to re-deploy the application and prior to deploying the application on the container environment. The migration agent can, in some implementations, ready data for migration from the VM infrastructure to the container environment ... the use of a virtual infrastructure mover, which may be in the form of a module responsible for migrating VM-based workloads to a container in a selected cloud ... an extended  multiple cloud platform APO to migrate a workload ...”
see e.g. [0014] “ ... the term “container” can, for example, refer to operating-system level virtualization in which a kernel or other mechanism allows for multiple isolated user space instances. Such instances can, for example, be referred to as containers, partitions, virtualization engines (“VEs”), jails ... Such containers can, in some implementations, include additional isolation mechanisms that can provide resource management features to limit the impact of the container’s activities on other containers”
see e.g. Fig, 6, Step 106 “Discover Based on Information in the Manifest File, Application consumption attributes of storage, computer, and network resources consumed by a workload of the application”);
generate,  by the processing device, a container networking configuration in view of the network information associated with the virtual machine, the container networking configuration to provide network access to processes migrated from the virtual machine to the container (Ranjan;
see e.g. [0029] “  ... creating a corresponding container topology and application containers”
see e.g. [0030] “ ... container topology ... topology manager may be used to assist in service requests to provision a container infrastructure ... container  topology creator may be utilized which can create (or translated) VM topology into container topology ...”
see e.g. [0031]); and
provide the container networking configuration to  the container orchestration system, the container orchestration system  to apply the container networking configuration to the container to provide network access to the processes migrated to the container from the virtual machine Ranjan;
see e.g. Fig. 8C;
see e.g. Fig. 1, Step 110 “Copy Configuration details from the Manifest File To The Containerized Application”
see e.g. Fig. 1 “Migrate, Based on Information in the Manifest File And The Discovered Application Consumption Attributes, Stateful Data To the Containerized Application”
see e.g. [0035] “Certain implementations do not just migrate an application running on a VM to a container environment, but additional moves the application with its state ... applications are migrated such that they can run on the container environment as if they can run in their old sate on the VM
see e.g.  Fig. 1, Step 114, Validate the Containerized Application Functionality
see e.g. [0037] “ validating that stateful data was successfully migrated to the containerized application).


Regarding claim 15, Ranjan discloses  the non-transitory computer-readable storage medium of claim 14, wherein the processing device is further to:
configure a secondary network for the container in view of the container orchestration system and the container networking configuration ( Ranjan, A new or equivalently a secondary network is inherently created in view of the configuring a network topology (e.g. port) for the container to accommodate the migration of the VM;
see e.g. [0075] “Service configuration details like port number”
see e.g. [0030] “ ... spec: ports: containerPort:  ...”
see e.g. Fig. 8B “Installed VM agent, Discovers application and infrastructure details like configuration, network topology, storage etc.”).
 	Regarding claim 18, Ranjan discloses  the non-transitory computer-readable storage medium of claim 14, wherein the network information comprises at least one of: an Internet protocol table, firewall configuration rules, or a network interface configuration (Ranjan; 
see e.g. [0030] “ ... spec: ports: containerPort:  ...”).

	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

	Claims 3 – 4, 8, 16 and 20 are rejected under 35 USC 103 as being unpatentable over Ranjan in view of Cidon (US 2019/0104111)
Regarding claim 3, Ranjan discloses the method of claim 1, wherein generating the container networking configuration comprises:
generating network traffic ingress rules for communications received from systems external to the container orchestration system; and
generating network traffic egress rules for communications to systems external to the container orchestration system.
	However in analogous art Cidon discloses:
generating network traffic ingress rules for communications received from systems external to the container orchestration system (Cidon;
see e.g. [0232] “  ... intrusion/prevention policies distributed by the central controller cluster 1160 ... policies configure the engines to detect/prevent unauthorized intrusions into the tenant’s virtual network (that is deployed over several public cloud datacenters ... intrusion/prevention policies can be enforced at various different managed forward nodes (e.g. ingress MFNs, intermediate MFNs, and/or egress MFNs of the data messages flows) over which the virtual network is defined”); and
generating network traffic egress rules for communications to systems external to the container orchestration system (Cidon;
see e.g. [0232] “  ... intrusion/prevention policies distributed by the central controller cluster 1160 ... policies configure the engines to detect/prevent unauthorized intrusions into the tenant’s virtual network (that is deployed over several public cloud datacenters ... intrusion/prevention policies can be enforced at various different managed forward nodes (e.g. ingress MFNs, intermediate MFNs, and/or egress MFNs of the data messages flows) over which the virtual network is defined”).
	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ranjan with Cidons’ ingress and egress policies. The motivation being the combined solution provides for enhanced traffic forwarding rules with emphasis on protecting tenants sensitive data.
Regarding claim 4, Ranjan in view of Cidon disclose the method of claim 3, wherein generating the container networking configuration further comprises:
identifying network access associated with processes of the virtual machine (Ranjan;
see e.g. Ranjan; Fig. 8B “Installed VM agent, Discovers application and infrastructure details like configuration, network topology, storage etc.”); 
generating at least one network access rule for a container to provide access to the processes migrated from the virtual machine (Cidon;
see e.g. [0232] “ ... intrusion detection/prevention policies ... firewall rules ...”); and
generating the container networking configuration including the at least one network access rule for the container (The combined solution provides for generating container networking configuration (e.g. Ranjan) comprising Cidon’s rules and/or policies;
see e.g. [0029]  Ranjan “  ... creating a corresponding container topology and application containers”
see e.g. [0030] Ranjan “ ... container topology ... topology manager may be used to assist in service requests to provision a container infrastructure ... container  topology creator may be utilized which can create (or translated) VM topology into container topology ...”
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ranjan with Cidons’ ingress and egress policies. The motivation being the combined solution provides for enhanced traffic forwarding rules with emphasis on protecting tenants sensitive data.
Regarding claim 8, Ranjan discloses the method of claim 1, Ranjan does not expressly disclose wherein the container networking configuration defines networking rules between the container in the container orchestration system and networks external to the container orchestration system.
However in analogous art Cidon discloses:
wherein the container networking configuration defines networking rules between the container in the container orchestration system and networks external to the container orchestration system (Cidon;
see e.g. [0232] “  ... intrusion/prevention policies distributed by the central controller cluster 1160 ... policies configure the engines to detect/prevent unauthorized intrusions into the tenant’s virtual network (that is deployed over several public cloud datacenters ... intrusion/prevention policies can be enforced at various different managed forward nodes (e.g. ingress MFNs, intermediate MFNs, and/or egress MFNs of the data messages flows) over which the virtual network is defined” .
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ranjan with Cidons’ ingress and egress policies. The motivation being the combined solution provides for enhanced traffic forwarding rules with emphasis on protecting tenants sensitive data.
Regarding claim 16, claim 16 comprises the same and/or similar subject matter as claim 3 and is considered an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 20, claim 20 comprises the same and/or similar subject matter as claim 8 and is considered an obvious variation; therefore it is rejected under the same rationale.
Claims 5, 7, 17, and 19 are rejected under 35 USC 103 as being unpatentable over Ranjan in view of Sethi (US 2020/0036593)
Regarding claim 5, Ranjan discloses the method of claim 1,  but does not expressly disclose further comprising:
identifying a conflict between the network information and the container orchestration system
However Sethi discloses:
identifying a conflict between the network information and the container orchestration system (Sethi;
see e.g. [0025]  “ ... deploying a contract into a network environment ... one or more policies in the network environment through the one or more contracts ...”
see e.g. [0030] “ ... finds out  that the network is actually applying configuration B to the traffic or otherwise processing the traffic in a manner that is inconsistent with configuration A ... misconfiguration ... improper rule rendering by devices, unexpected errors or events ... configuration C conflicts with other configurations in the network ...” see e.g. [0031], [0032]
see e.g. [0144] “ ... detect configuration violations, logic link events, contradictory or conflicting policies, unused contracts, incomplete ... determine if any configurations in Controllers 116 are inconsistent ...” ); and
recommending a user to perform a manual intervention (Sethi;
see e.g. [0179] “ ... in response to a determination that candidate deployment variables are insufficient ... query a user for additional input ...”
see e.g. [0121] “Assurance Appliance 300 can check for issues in the specification of the user’s intent or intents (e.g. identify contradictory or conflicting polices ...”
see e.g. [0129] “ ... alert a user that a configuration or other error exists ...”
see e.g. [0139] “ ... alerts for a user or network operator ...”
see e.g. [0156] “ ... Assurance Appliance 300 can display problems and alerts for analysis and debugging, in a user friendly GUI”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ranjan with Sethis’ conflict 

Regarding claim 7,  Ranjan discloses the method of claim 1, Ranjan does not expressly disclose wherein the container networking configuration defines networking rules between containers and processes within the container orchestration system.
However in analogous art Sethi discloses:
the container networking configuration defines networking rules between containers and processes within the container orchestration system (Sethi;
see e.g. [0025]  “ ... deploying a contract into a network environment ... one or more policies in the network environment through the one or more contracts ...”
see e.g. [0030] “ ... finds out  that the network is actually applying configuration B to the traffic or otherwise processing the traffic in a manner that is inconsistent with configuration A ... misconfiguration ... improper rule rendering by devices, unexpected errors or events ... configuration C conflicts with other configurations in the network ...” see e.g. [0031], [0032]
see e.g. [0144] “ ... detect configuration violations, logic link events, contradictory or conflicting policies, unused contracts, incomplete ... determine if any configurations in Controllers 116 are inconsistent ...” ).

Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ranjan with Sethis’ conflict 
Regarding claim 17, claim 17 comprises the same and/or similar subject matter as claim 5 and is considered an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 19, claim 19 comprises the same and/or similar subject matter as claim 7 and is considered an obvious variation; therefore it is rejected under the same rationale.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor Vivek Srivastava can be reached on (571) 272 7304

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TODD L BARKER/Primary Examiner, Art Unit 2449